DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 120, 122, 118, and 124 (Fig.6); 214, 212, and 210 a,b (Fig.8); 324 (Fig.17); 130 a-f  (Fig.18).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 6, 8-10, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ouchi (US 5964740).
Regarding Claim 1, Ouchi discloses a flexible needle system comprising: a tubular body (inner tube (22); Fig.49) having a leading end (where the needle (23) is inserted) (At the tip of the inner tube 22, an injector needle 23 is fixedly connected; column 19, lines 23-24) and a trailing end (where mouth piece (27) is attached to the inner tube (22)), the tubular body (22) being configured to flex between an initial configuration (the inner tube (22) is initially straight as seen in Fig.49) and a flexed configuration (the inner tube (22) is bended inside channel (2) as seen in Figs. 50-51); a needle assembly including a needle body (body of needle (23)) with a needle (tip of the needle) extending therefrom; and a connector body (mouth piece (27)), wherein the leading end of the tubular body is configured to selectively receive the needle body (the proximal end (towards the patient) receives the body of the needle as seen in Fig.49), and the trailing end of the tubular body is configured to selectively receive the connector body (the distal end (away from patient) receives the mouth piece (27) as seen in Fig.49).
Regarding Claim 6, Ouchi discloses the system of claim 1, and further discloses wherein the tubular body (22) is configured to be bent from the initial configuration that is substantially straight (the inner tube (22) is initially straight as seen in Fig.49) and to the flexed configuration that is substantially curved (the inner tube (22) is bended inside channel (2) as seen in Figs. 50-51).
the system of claim 1, and further discloses wherein the tubular body is configured to reduce bulging of the tubular body over the needle assembly (the needle (23) is inserted into the inner tube (22); Figs.49-50).
Regarding Claim 9, Ouchi discloses the system of claim 1, and further discloses wherein the leading end of the tubular body is configured to selectively receive the needle body (the proximal end (towards the patient) receives the body of the needle as seen in Fig.49), and the trailing end of the tubular body is configured to selectively receive the connector body the distal end (away from patient) receives the mouth piece (27) as seen in Fig.49).
Regarding Claim 10, Ouchi discloses the system of claim 1, and further discloses wherein the tubular body (22) is received in the connection body (27) (the mouth piece (27) receives the inner tune (22) as seen in Fig.49), twisted relative to the connection body, and releasably secured by at least one of a luer taper, threaded, press fit, mechanical interlock, rib-recess, adhesive, heated, melted, and bonded connection (the mouth piece (27) has a luer taper shape as seen in 	Fig.49).
Regarding Claim 19, Ouchi discloses a method of a flexible needle system, comprising: providing a tubular body (22) having a leading end (where the needle (23) is inserted) (At the tip of the inner tube 22, an injector needle 23 is fixedly connected; column 19, lines 23-24) and a trailing end (where mouth piece (27) is attached to the inner tube (22)), the tubular body being configured to flex between an initial configuration (the inner tube (22) is initially straight as seen in Fig.49) and a flexed configuration (the inner tube (22) is bended inside channel (2) as seen in Figs. 50-51); providing a needle assembly including a needle body body (body of needle (23)) with a needle (tip of the needle) extending therefrom; and providing a connector body (27) adapted to the tubular body, 11Attorney Docket No.: 67658-0006 wherein the leading end of the tubular body is configured to selectively receive the needle body (the proximal end (towards the patient) receives the body of the needle as seen in Fig.49), and the trailing end of the tubular body is configured to selectively receive the connector body (the distal end (away from patient) receives the mouth piece (27) as seen in Fig.49).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 14-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi (US 5964740); in view of Selkee (US 2010/0063478).
Regarding Claim 2, Ouchi discloses all the limitations of claim 1 above.
Ouchi does not appear to disclose the tubular body includes a plurality of sensors along the tubular body and positioned between the leading end and trailing end, and wherein the plurality of sensors are at least one of embedded in the tubular body, on an outer surface of the tubular body, and on an inner surface of the tubular body.
Selkee teaches it was known in the art to have multiple strain gages (490a-c; Fig.4) embedded (The invention is directed to a catheter having integrated sensors for measuring the force on the tip of the catheter as well as providing information regarding deflection of the catheter body; parag. [0010], lines 1-4) on a deflectable catheter.

Regarding Claim 3, Ouchi as modified discloses the system of claim 2, and Selkee further teaches wherein the plurality of sensors (490a-c) are operatively connected to each other (strain gages (490a-c)) are connected to each other via wires) (Since there are a minimum of three strain gages requiring a minimum two wires each (three wires for foil gage temperature compensation), there six total wires would be required in this embodiment; parag. [0053], lines 5-7) and configured to generate sensor information including at least one of flow rate, material type, material density, material translucence, material inductance, vibration, pressure, and temperature (the strain gages measure the pressure/strain when the catheter is deflected) (The invention is directed to a catheter having integrated sensors for measuring the force on the tip of the catheter as well as providing information regarding deflection of the catheter body; parag. [0010], lines 1-4).
Regarding Claim 4, Ouchi as modified discloses the system of claim 3, and Selkee further discloses wherein at least one of the plurality of sensors includes at least one of a flow rate sensor, pressure sensor, proximity sensor, photoelectric sensor, optical sensor, piezoelectric sensor, transducer, electrostatic sensor, and thermocouple configured to generate the sensor information (the multiple sensors are strain gages (490a-c) that measure pressure/ strain, so the sensors are pressure sensors).
Regarding Claim 14, Ouchi discloses a flexible needle system comprising: a tubular body (22) having a leading end (where the needle (23) is inserted) (At the tip of the inner tube  and a trailing end (where mouth piece (27) is attached to the inner tube (22)), the tubular body (22) being configured to flex between an initial configuration (the inner tube (22) is initially straight as seen in Fig.49) and a flexed configuration (the inner tube (22) is bended inside channel (2) as seen in Figs. 50-51); and a needle assembly including a needle body (body of needle (23)) with a needle (tip of the needle) extending therefrom; and wherein the leading end of the tubular body is configured to selectively receive the needle body (the proximal end (towards the patient) receives the body of the needle as seen in Fig.49).
Ouchi does not appear to disclose the tubular body includes a plurality of sensors on the tubular body.
Selkee teaches it was known in the art to have multiple strain gages (490a-c; Fig.4) embedded (The invention is directed to a catheter having integrated sensors for measuring the force on the tip of the catheter as well as providing information regarding deflection of the catheter body; parag. [0010], lines 1-4) on a deflectable catheter.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ouchi to incorporate the teachings of Selkee to have plurality of sensors in the tubular body in order to continuously monitor the tubular body.
Regarding Claim 15, Ouchi as modified discloses the system of claim 14, and Selkee further discloses wherein the plurality of sensors (490a-c) are at least one of embedded in the tubular body, on an outer surface of the tubular body, and on an inner surface of the tubular body (The invention is directed to a catheter having integrated sensors for measuring the .
Regarding Claim 17, Ouchi as modified discloses the system of claim 14, and further discloses wherein the tubular body (22) is configured to be bent from the initial configuration that is substantially straight (the inner tube (22) is initially straight as seen in Fig.49) and to the flexed configuration that is substantially curved (the inner tube (22) is bended inside channel (2) as seen in Figs. 50-51).
Regarding Claim 20, Ouchi as modified discloses all the limitations of claim 19 above.
Ouchi does not appear to disclose the tubular body includes a plurality of sensors along the tubular body and positioned between the leading end and trailing end, and wherein the plurality of sensors are at least one of embedded in the tubular body, on an outer surface of the tubular body, and on an inner surface of the tubular body.
Selkee teaches it was known in the art to have multiple strain gages (490a-c; Fig.4) embedded (The invention is directed to a catheter having integrated sensors for measuring the force on the tip of the catheter as well as providing information regarding deflection of the catheter body; parag. [0010], lines 1-4) on a deflectable catheter.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ouchi to incorporate the teachings of Selkee to have plurality of sensors embedded in the tubular body in order to protect the sensors from the surrounding.

Claims 5, 7, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi (US 5964740); in view of Singth (US 2014/0171760).

Ouchi does not appear to disclose the sensor information is based on fluid that is at least one of inside and outside the tubular body.
Singth teaches it was known in the art to have a pressure sensor (22; Fig.1) that measures fluid pressure inside the device (parag. [0063]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ouchi to incorporate the teachings of Singth to have a sensor information based on the fluid inside the tubular body in order to maintain fluid supply pressure at a constant level.
Regarding Claim 7, Ouchi discloses all of the limitations claim 1 above.
Ouchi does not appear to disclose at least the needle body and connector body includes a transparent material to view the fluid,
Singth teaches it was known in the art to have a transparent tip (The device also includes one or more mold channels though which a mold fluid can be injected to fill the mold cavity and secure the micro-tip to the catheter body such that the at least one fluid channel of the micro-tip is in fluid communication with the at least one fluid line of the catheter body. The device can be transparent to allow UV light to pass therethrough to cure mold fluid disposed within the mold cavity; parag. [0012]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ouchi to incorporate the teachings of Singth to have a transparent needle body in order to view the fluid.

the system of claim 14, and further discloses wherein the plurality of sensors are operatively connected to each other (strain gages (490a-c)) are connected to each other via wires) (Since there are a minimum of three strain gages requiring a minimum two wires each (three wires for foil gage temperature compensation), there six total wires would be required in this embodiment; parag. [0053], lines 5-7) and Singth further discloses configured to generate sensor information including at least one of flow rate, material type, material density, material translucence, material inductance, vibration, pressure, and temperature based on fluid that is at least one of inside and outside the tubular body (pressure sensor (22; Fig.1) measures fluid pressure inside the device (parag. [0063]).
Regarding Claim 18, Ouchi as modified discloses all of the limitations claim 14 above.
Ouchi does not appear to disclose at least the needle body and connector body includes a transparent material to view the fluid,
Singth teaches it was known in the art to have a transparent tip (The device also includes one or more mold channels though which a mold fluid can be injected to fill the mold cavity and secure the micro-tip to the catheter body such that the at least one fluid channel of the micro-tip is in fluid communication with the at least one fluid line of the catheter body. The device can be transparent to allow UV light to pass therethrough to cure mold fluid disposed within the mold cavity; parag. [0012]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ouchi to incorporate the teachings of Singth to have a transparent needle body in order to view the fluid.
s 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi (US 5964740) embodiment 1 (Figs.49-51); in view of Ouchi (US 5964740) embodiment 2 (Fig. 67) herein Ouchi 1.
Regarding Claim 11, Ouchi discloses all of the limitations claim 1 above.
Ouchi does not appear to disclose at least one of the leading end and trailing end of the tubular body includes threads.
Ouchi 1 teaches it was known in the art to have fluid tube (74; Fig.70) with a trailing end comprising a screw threads (2219a; Fig.67) that engages with the thread of the fixing device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ouchi to incorporate the teachings of Ouchi 1 to have a threaded trailing end in order to secure the engagement between the tubular body and the connector.
Regarding Claim 13, Ouchi discloses the system of claim 1, and Ouchi 1 further discloses wherein the tubular body and the connector body engage each other with at least one of a luer taper, threaded, press fit, mechanical interlock, rib-recess, adhesive, heated, melted, and bonded connection (the fluid tube (74; Fig.70) comprises a screw threads (2219a; Fig.67) that engages with the thread (2219b) of the grasp portion (1218)).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ouchi (US 5964740) embodiment 1 (Figs.49-51); in view of Ouchi (US 5964740) embodiment 2 (Fig. 19) herein Ouchi 2.
Regarding Claim 11, Ouchi discloses all of the limitations claim 1 above.

Ouchi 1 teaches it was known in the art to have a needle portion (12; Fig.19) adhesively connected with a fluid supply tube (11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ouchi to incorporate the teachings of Ouchi 2 to have a needle body connected to a tubular body via adhesion in order to ensure that the needle is securely fixed in the tubular body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625.  The examiner can normally be reached on Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/T.I./Examiner, Art Unit 3783       
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783